Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00867-CV

                       In the Interest of K.R.H. and K.M.H., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02393
                         Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(1).
No costs are taxed against appellant because she is indigent.

       SIGNED January 23, 2019.


                                               _________________________________
                                               Irene Rios, Justice